NOT DESIGNATED FOR PUBLICATION

                            STATE OF LOUISIANA
                             COURT OF APPEAL
                               FIRST CIRCUIT

                                   2021 CA 0909


  LAFITTE HILL NEIGHBORHOOD; PRESERVATION ASSOCIATION, AN
                    UNINCORPORATED ASSOCIATION

                                     VERSUS


 TUPAC DE LA CRUZ IN HIS INDIVIDUAL CAPACITY, AS WELL AS HIS
     OFFICIAL CAPACITY AS THE MEMBER MANAGER OF HVACR
      SYSTEMS, LLC AND MICHAEL DAVIS, AND THE PLANNING
     COMMISSION THROUGH THE PRESIDENT OF THE PLANNING
 COMMISSION, ROSSIE WASHINGTON, JR. IN HIS OFFICIAL CAPACITY
 AS PRESIDENT OF THE PLANNING COMMISSION AND THE PLANNING
DIRECTOR RYAN HOLCOMB IN HIS OFFICIAL CAPACITY AS PLANNING
                                   DIRECTOR


                                       c/ w




                                   2021 CA 0910


                              MAD1 U BHUSHAN

                                     VERSUS


                            HVACR SYSTEMS, LLC

                                       Judgment rendered       PR 2 7 2022




                               On Appeal from the
                            19TH
                                Judicial District Court
                            East Baton Rouge Parish
                               State of Louisiana
                           No. C696482 c/ w C697687


                         Judge Trudy M. White, Presiding




Brett P. Furr                                 Attorneys for Appellants/ Plaintiffs
William H. Patrick, IV                        Sandra Bergeron and Madhu
Baton Rouge, Louisiana                        Bhushan
Charles A. Schutte, Jr.
                                Attorney for Appellees/ Defendants
Baton Rouge, Louisiana          Tupac de la Cruz in his individual
                                capacity, as well as his official
                                capacity as the member manager of
                                HVACR Systems, L.L. C.




BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, M.

                           PA
HOLDRIDGE, J.

        Petitioners,      Sandra Bergeron and Madhu Bhushan, appeal a judgment

granting partial summary judgment in favor of HVACR Systems, LLC ( HVACR)

and denying their motion for summary judgment. For the following reasons, we

reverse the grant of partial summary judgment, deny the motion for summary

judgment, and remand to the trial court for further proceedings.
                                            BACKGROUND

        On     March       16,    2020,     HVACR                         Lot    52- A   in
                                                            acquired                           Lafitte     Hills

Subdivision, located in East Baton Rouge Parish. It is undisputed that at the time

of the acquisition, Lot 52- A was subject to written property restrictions for the
subdivision executed on September 3, 1977.                      The 1977 Property Restrictions were

recorded in the East Baton Rouge Parish public records on October 3,                               1977.   The


1977 Property Restrictions prohibited the resubdivison of any lot in Lafitte Hills
Subdivision without the written approval of the Architectural Control Committee
 ACC).


       On      April     7,   2020,      HVACR          filed    its    application      and   a     proposed



Resubdivision Map subdividing Lot 52- A into five lots with the Planning

Commission of East Baton Rouge ( Commission). The Commission approved the

resubdivision of Lot 52- A, and the Resubdivision Map was recorded in the East
Baton Rouge Parish public records on May 13, 2020.

       Two lawsuits were filed by homeowners of Lafitte Hills Subdivision seeking
to prevent HVACR from resubdividing Lot 52- A. On May 19, 2020, Lafitte Hills

Neighborhood Preservation Association filed the first lawsuit against HVACR and
a number of other defendants'                  seeking a declaratory judgment, a temporary

restraining order, preliminary and permanent injunctive relief, and damages for



All defendants except HVACR were dismissed from the litigation. ( See p. 27 1)
                                                        3
alleged bad faith breach of contract.           Sandra Bergeron, a property owner in the

subdivision, was substituted as a plaintiff in that lawsuit on August 5, 2020.

         On July 6, 2020, Madhu Bhushan, also a resident of the subdivision, filed a

petition for a declaratory judgment seeking to declare the Property Restrictions
valid and binding against Lot 52- A and a judgment decreeing that HVACR is
prohibited from resubdividing Lot 52- A without complying with the Property
Restrictions. Mrs. Bergeron later filed an amended petition adopting the allegations
contained in Mrs. Bhushan' s petition, and both lawsuits against HVACR were

consolidated by the trial court on August 31, 2020. 2

        Petitioners urged that the 1977 Property Restrictions expressly prohibited
resubdivision of Lot 52- A.
                                    Specifically, they relied on Article 3 of the Property
Restrictions, which provides as follows:

                These restrictions prohibit a resubdivision of any lots from the
                dimensions other than those shown on the official recorded plat
                of LAFITTE HILL SUBDIVISION, lots                   one (   1)   through fifty-
                two (   52),   inclusive,    without     the   written      consent    of   the
                Architectural Control Committee.


It is undisputed that HVACR did not seek approval of the ACC prior to attempting
to resubdivide Lot 52- A.


        On March 8, 2021,
                                 HVACR filed a motion for partial summary judgment

seeking a judgment in its favor declaring that it did not violate the Property
Restrictions by resubdividing Lot 52- A into five lots. Therein, HVACR insisted

that it did not need the approval of the ACC to resubdivide Lot 52- A because at the
time it acquired and sought to subdivide Lot 52- A, there was no ACC in existence

or functioning as contemplated by the 1977 Property Restrictions.                   HVACR relied


on Article 12 of the 1977 Property Restrictions which states:


2 HVACR filed a reconventional demand against Mrs. Bergeron, seeking to recover damages
based on her alleged defamatory statements and violations of HVACR' s property rights. This
reconventional demand is pending in the trial court and is not at issue in this appeal.
                                                 4
      The Architectural Committee is composed of:

             a.   Dr. Nathan Shlechter
             b.   Richard D. Shaffett
             c.   Keith D. Jones

      A majority of the committee may designate a representative to act for
       it.
              In the event of the death or resignation of any member of the
      committee,
                      the remaining members shall have full authority to
      designate a successor. Neither the members of the committee, nor its
      designative representative shall be entitled to any compensation for
      services performed pursuant to this covenant.     At any time the then
      recorded owners of a majority of the lots shall have the power through
      a duly recorded written instrument, to change the membership of the
      committee or restore it to any of its powers and duties.

      In its motion for summary judgment, HVACR insisted that in order to prove

the existence of any obligation on its part to obtain approval of the ACC to

subdivide Lot 52- A under Article 3 of the Property Restrictions, petitioners had the

burden of demonstrating that the ACC existed and was functioning in 2020 when
HVCAR purchased its lot and sought to            subdivide   it.   However, HVACR


maintained, petitioners could not meet this burden. HVACR urged that the use of


the ACC to regulate the development of the property from 1977- 2000 was

abandoned many years ago when the original members resigned and the owners of

the lots in the subdivisions failed to appoint successor members to the ACC to
maintain its existence and operation.
                                         Further, HVACR argued that the Property

Restrictions required an instrument be executed in proper form by a majority of the
owners and recorded in the public records appointing ACC members to maintain

the ACC; however, no such instrument was executed or recorded. Thus, HVACR

maintained, the need for written approval of the ACC no longer applied as a matter

of law, entitling it to a judgment declaring that the Property Restrictions did not
prohibit it from resubdividing Lot 52- A.

      In support of its motion, HVACR submitted the following documents: (         1)


the Act of Sale by which it acquired Lot 52- A; ( 2) HVACR' s application to the

                                            E
Planning Committee seeking permission to subdivide the 1. 716 acre lot into five
lots or less; ( 3)   the 1977 Property Restrictions; ( 4) a 1982 instrument recorded in

the    East   Baton     Rouge        Parish   public    records; (   5)   petitioners'      answers    to


interrogatories; ( 6) and the affidavit of Tupac de la Cruz.


        On April 7, 2021, petitioners filed a motion for summary judgment, in which
they asserted that they are entitled to judgment as a            matter of law: ( 1) recognizing


the validity of the provision of the Property Restrictions prohibiting resubdivision;
 2)
      declaring that the Property Restriction prohibiting resubdivision is binding on
HVACR; ( 3)
                 declaring the purported resubdivision of Lot 52- A invalid, null and
void, and of no effect whatsoever; and ( 4)              dismissing HVACR' s reconventional

demand against Bergeron, with prejudice, at HVACR' s expense.
        In    support        of    their   motion,     petitioners    submitted       the    following
documentation: (        1)
                                  HVACR' s discovery responses; (          2)   the
                                                                                      1977 Property
Restrictions; ( 3)
                      HVACR' s application for resubdivision and the resubdivision
map; ( 4)     minutes of the August 1,            2017 meeting of the subdivision; (              5)   a




partnership agreement of the subdivision; 6) the affidavits of Joseph F. Accardo,

William Bergeron, and Mrs. Bhushan, and ( 7) certified copies of an April 24, 2020
letter sent to Mr. de la Cruz and various acts of sale.

        Petitioners argued that Article 3 of the Property Restrictions clearly and
expressly prohibit resubdivision of lots in Lafitte Hill without the written consent

of the ACC.
                     Petitioners pointed out that HVACR admitted that the Property
Restrictions were on file when it purchased Lot 52- A and that it did not seek
approval to resubdivide the lot from ACC.                  Accordingly, petitioners submitted,

HVACR' s attempt to resubdivide Lot 52- A is a clear violation of the explicit

language of the Property Restrictions, and there is no genuine issue of material fact
on this question, entitling petitioners to judgment as a matter of law.
      Secondly, petitioners insisted that the existence or the nonexistence of the

ACC is immaterial to the enforceability of the Property Restrictions.      Petitioners


relied on case law establishing that once a violation of property restriction is
established, the burden of proof is on the defendant to prove the termination or

abandonment    of a restriction.   Petitioners maintained that there is no factual

support for any argument that Article 3 had been abandoned, and posited that even

if the members of the ACC were improperly appointed, which they denied, the
Property Restrictions remain valid in spite of that technical     violation.    Thus,


petitioners urged that HVACR could not meet its burden of proving that Article 3
had been abandoned, and at a minimum, there existed a disputed factual issue


regarding the existence of the ACC, precluding summary judgment in favor of
HVACR.


      In opposition to HVACR' s motion for summary judgment,               petitioners



adopted and incorporated by reference all       of their   arguments,    memoranda,



attachments and exhibits in their motion for summary judgment and all exhibits

attached to HVACR' s motion for summary judgment.       In opposition to petitioners'


motion, HVACR relied on the evidence it submitted in support of its motion along
with an additional affidavit.



      During a hearing on the motions for summary judgment, the trial court

opined that a duly recorded written instrument authorizing the ACC to act is
required by Article 12 of the Property Restrictions.   The court acknowledged that

certain members may have been acting as members of the ACC;          however, there


was no written instrument duly recorded in the public         records.     The court


concluded therefore that HVACR did not violate the Property Restrictions by

resubdividing Lot 52- A and granted summary judgment in its favor.       For the same


reason, the trial court denied petitioners' motion for summary judgment.
                                         7
         On May 26, 2021, the trial court signed a written judgment in accordance

with those rulings.                Specifically, the trial court declared that HVACR did not

violate the Property Restrictions by subdividing Lot 52- A into five lots and

dismissed petitioners' petition for declaratory judgment, injunctive relief, damages,
and breach of contract.                The court also denied petitioners' motion for summary

judgment and reserved HVACR' s rights to proceed against Mrs. Bergeron in its

reconventional demand.                The trial court certified the judgment as a final judgment

for immediate appeal in accordance with La. C. C. P. art. 1915B, determining that

there was no just reason for the delay of the appeal.'

         Petitioners appealed the granting of the motion for summary judgment in
favor of HVACR.                   In connection with this appeal, they also challenge the trial

court' s denial of their motion for summary judgment.

                                                  DISCUSSION


Summary Judgment


         After an opportunity for adequate discovery, summary judgment shall be
granted if the motion, memorandum, and supporting documents show that there is
no genuine issue of material fact and that the mover is entitled to judgment as a
matter of law.             La. C. C. P.    art.   966A( 3).
                                                                   Appellate courts review summary
judgments         de     novo,
                                    using the      same       criteria   that   govern   the   trial   court' s



consideration of whether summary judgment is appropriate. A genuine issue is one

as to which reasonable persons could disagree; if reasonable persons could reach

only one conclusion,                summary judgment is appropriate.              Collins v. Franciscan


Missionaries of Our Lady Health System,                            Inc., 2019- 0577 (    La. App.      1St Cir.




  Certification of the partial summary judgment pursuant to La. C. C. P. art. 1915B was not necessary, as the
judgment granting HVACR' s motion for summary judgment and dismissing all of petitioners' claims and causes of
action was final and immediately appealable under La. C. C.P. art. 1915A( 1) and ( 3). The interlocutory ruling
denying petitioners' motion for summary judgement is also reviewable on appeal in connection with the review of
the appealable judgment. See Bourg v. Safeway Insurance Company of Louisiana, 2019-0270 ( La. App. I" Cir,
3/ 5/ 20), 300 So. 3d 881, 887.

                                                          g
2/ 21/ 20),   298 So. 3d 191,    194- 95, writ denied, 2020- 00480 ( La. 6/ 22/ 20), 297


So. 3d 773.      A fact is "   material"
                                           when its existence or non- existence may be

essential to plaintiff' s cause of action under the applicable theory of recovery.             A


material fact is one that would matter at a trial       on the merits.      Any doubt as to a

dispute regarding a material issue of fact must be resolved against granting the
motion and in favor of trial on the merits. Collins, 298 So. 3d at 195.


        The Code of Civil Procedure places the burden of proof on the party filing
the motion for summary judgment. La. C. C. P. art. 9661)(         1).     The mover can meet


this burden by filing supporting documentary evidence, and the mover' s supporting
documents must prove the essential facts to carry the mover' s burden.                 Thus, in


deciding a motion for summary judgment, it must first be determined whether the

supporting documents presented by the mover are sufficient to resolve all material
factual issues.
                   Jenkins v. Hernandez, 2019- 0874 ( La. App.            1St Cir. 6/ 3/ 20), 305


So. 3d 365, 370- 71, writ denied, 2020- 00835 ( La. 10/ 20/ 20),        303 So. 3d 315.


       Once the mover demonstrates the absence of factual support for one or more

elements essential to the adverse party' s claim, the burden shifts to the non- moving

party to produce factual support, through the use of proper documentary evidence
attached to its opposition, which establishes the existence of a genuine issue of

material fact or that the mover is not entitled to judgment as a matter of law.
Jenkins, 305 So. 3d at 371. If the non-moving party fails to prove the existence of


a genuine issue of material fact, La. C. C. P. art. 966D( 1) mandates the granting of

the motion for summary judgment.           Jenkins, 305 So. 3d at 371.


Evidence on the Motion for Summary Judgment

       Documentary evidence submitted by HVACR in support of its motion for

summary judgment included petitioners' answers to interrogatories, in which they
identified the owners of subdivision lots in 2020 and set forth the history regarding
                                                M
the   ACC   membership     from   1977   through   August    1,   2017,           with
                                                                          along


documentation supporting the membership changes. According to the evidence, the
original members of the ACC served from 1977 through 1982.            On March 15,


1982, a majority of the members of the existing property owners of the subdivision

executed a written document dismissing the existing members of the ACC as per

Section 12 of the Property Restrictions. This document, which was recorded in the

East Baton Rouge Parish public records, states that Gordon P. Boutwell, Jr. and

John W. Mundinger, Jr. were appointed to act as members of the ACC until a

meeting of the property owners was held.      In 1983, three additional individuals


were appointed as members of the ACC; in 1986, two members resigned from the

ACC and another person joined the ACC; in 1992, 1997, and 2008, three members

resigned or died, and from 2008 to 2017, three persons served on the ACC until a

meeting was held by a majority of the property owners on August 1, 2017, electing
Joseph Accardo, Aaron Bass, and Thomas Vince to the ACC; later that year, Mr.
Vince resigned and John Thomas " Pete" David was appointed to the ACC.

      In his affidavit, Mr. de la Cruz attested that at no time prior to or after the

closing of the purchase of Lot 52- A has HVACR been provided with an instrument

signed by a majority of owners of lots in the subdivision and recorded in the public

records amending the Property Restrictions to appoint members to the ACC to

serve during the calendar year 2020    or any other year.   He further attested that

HVACR could not locate any person duly appointed in accordance with the

Restrictions serving on the ACC during 2020 in order to obtain written consent

prior to seeking to subdivide Lot 52- A. Mr. de la Cruz also stated that HVACR' s


subdivision application dividing Lot 52- A into five lots was approved by the

Planning Commission and the Resubdivision Map signed by the Planning
Commission was recorded in the public records. Lastly, Mr. de la Cruz attested

                                         10
that he could not secure written consent of the ACC to subdivide Lot 52- A because

the ACC had no duly appointed members and was not functioning at any time in
2020.


        In a second affidavit offered by HVACR in opposition to the petitioners'

motion for summary judgment, Mr. de la Cruz made various attestations regarding
HVACR' s intent to comply with the Property Restrictions regarding construction
of the five planned residences and its intent to exercise its right to build the houses

on the subdivided lots complying with those restrictions.

        In opposition to HVACR' s motion and in support of its motion for summary
judgment, petitioners submitted the affidavit of Mr. Accardo, one of the owners of

a lot in Lafitte Hill Subdivision, who made the following attestations regarding the
history of the ACC:        On August 1,   2017, he, Mr. Vince, and Mr. Bass were


appointed to the ACC at a meeting of the majority of the property owners of the
subdivision, including prior members of the ACC. On September 17, 2017, Mr.

Vince resigned from the ACC and Mr. David was appointed to replace him.                In


early 2020, the ACC became aware that Lot 52- A had been purchased by HVACR
and that HVACR had applied to the Planning Commission to resubdivide that lot
into five lots.
                   HVACR did not provide notice to the owners of the subdivision nor
did it seek approval of the ACC prior to submitting its application.        The ACC


contacted Mr. de la Cruz to inform him that the proposed resubdivision was a
violation of the Property Restrictions and one of the       property owners, William

Bergeron,
            sent Mr. de la Cruz a certified letter informing him of the violation.
Notwithstanding communications from both the ACC               and   residents   of   the


subdivision,      HVACR proceeded to have lot 52- A     subdivided.     Mr. Bergeron


submitted an affidavit identifying the certified letter he sent to Mr. de la Cruz

informing him of the violation of the Property Restrictions.
                                           11
       Minutes of an August 1,      2017 meeting of the Lafitte Hill Subdivision

owners reflect that there was a recommendation for the election of three new

members of the ACC, nominations were taken, and of those nominated, three were

chosen by written ballot: Mr. Accardo, Mr. Bass, and Mr. Vince. Mrs. Bergeron

attested that she took minutes at the August 1,         2017 meeting,   whereupon the


members of the ACC were appointed. She attested that two members who were on


the ACC prior to that meeting attended the August 1, 2017 meeting.
      In its discovery responses, HVACR admitted that the Property Restrictions
were on file in the public records when it purchased Lot 52- A, but insisted it did

not have to obtain approval of the ACC for its proposed resubidivision of that lot

because the ACC did not exist and was not functioning at the time HVACR
acquired and sought to resubdivide that lot.     When questioned whether HVACR

admitted that no party cancelled or waived the Property Restrictions,         HVACR


admitted that the Property Restrictions were not formally cancelled, revoked, or
waived as a matter of the public records.     However, HVACR maintained that the

property owners of the subdivision abandoned the use of the ACC to regulate the

development of the lots in the subdivisions many years prior to HVACR' s
acquisition of Lot 52- A.


      Having examined all of the evidence on the motion for summary judgment,
we reject petitioners' claim that the existence of the ACC is immaterial to the issue

of whether HVACR violated the Property Restrictions. Petitioners are relying on

Section 3 of those restrictions as the basis for prohibiting HVACR' s attempted
resubdivision of Lot 52- A.   Section 3 does not contain a blanket prohibition on

resubdivision of any lot in Lafitte Hills;    rather,
                                                        it only prohibits resubdivision

without the written consent of the ACC. In order to decide whether HVACR' s

purported resubdivision of Lot 52- A violated Section 3, the court must first

                                         12
determine whether HVACR was required to obtain the written consent of the ACC.
There are genuine disputed factual issues as to whether the ACC was in existence

and was functioning as the body contemplated by Articles 3 and 12 of the Property
Restrictions at the time HVACR        sought to resubdivide Lot 52- A.         Further, if the


ACC was not formally in existence, there are factual and legal issues as to what

actions HVACR was required to take in order to subdivide Lot 52- A. Because

there are disputed issues which must be resolved before the court can determine
whether   HVACR' s     attempt   to   resubdivide    lot    52- A   violated   the   Property
Restrictions,
                the trial court erred in concluding that HVACR was entitled to

judgment decreeing that it did not violate the Property Restrictions and that the
subdivision of Lot 52- A was proper and legal.


      In the same vein, because of the factual disputes regarding the existence and
composition of the ACC and whether HVACR was required to seek the approval

of the ACC to subdivide its lot, petitioners are not entitled to a judgment decreeing
that HVACR violated the Property Restrictions          as a matter of law.        Therefore,


petitioners' motion for summary judgment was properly denied.
                                  CONCLUSION


      For the foregoing reasons, the trial court' s May 25, 2021 judgment granting
summary judgment in favor of HVACR is           reversed.
                                                            The May 25, 2021 judgment

denying petitioners' motion for summary judgment is affirmed. All costs of this

appeal are assessed equally between appellants and appellees.                   The case is


remanded to the trial court for proceedings consistent with this opinion.

      REVERSED IN PART; AFFIRMED IN PART; REMANDED.




                                           13